Citation Nr: 0947868	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-05 064	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for spinal cerebellar 
degeneration, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to April 
1977.  His discharge documents reflect that he had four 
years' prior service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision 
from the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 2004, the Veteran testified at a hearing at the 
RO before a decision review officer (DRO).  In May 2005, the 
Veteran testified at a hearing at the RO before the 
undersigned.  Transcripts of the hearings are of record.  

In September 2006, the Board remanded the Veteran's claim to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.

In December 2008, the Board again remanded the Veteran's 
claim to the RO via the AMC, for procedural and evidentiary 
considerations.  


FINDING OF FACT

On November 30, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, 
through his authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


